Citation Nr: 1713579	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  12-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 17, 2009, for the grant of service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1985 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2014, the Board remanded this case for further development.


FINDINGS OF FACT

1.  The Veteran filed an original claim of service connection for sleep apnea in June 1998, which was denied in an unappealed rating decision issued in January 1999.

2.  The Veteran filed a request to reopen his claim for entitlement to service connection for sleep apnea in July 2004, which was denied based on the absence of new and material evidence in an unappealed rating decision issued in September 2004.

3.  The correct facts were before the RO in the January 1999 rating decision as it pertains to the denial of service connection for sleep apnea, and any error made in reaching the determination was not outcome determinative.

4.  The Veteran filed a second request to reopen his claim for entitlement to service connection for sleep apnea which was received by the RO on June 17, 2009.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than June 17, 2009, for the grant of service connection for sleep apnea are not met, to include on the motion to revise a January 1999 rating decision on the basis of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.151, 3.155, 3.156, 3.309, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis under 38 C.F.R. § 3.105

The Veteran did not initiate an appeal after being sent notice of the January 1999 rating decision, and no pertinent evidence was received during the appeal period.  Therefore, the January 1999 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b).

Once a decision becomes final, the only way that such a decision can be revised is if it contains CUE.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (holding that any other result would vitiate the rule of finality).

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  A claim of CUE is a form of collateral attack on an otherwise final rating decision by a VA regional office.  See Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-98 (Fed. Cir. 2000).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).
 
The error must be of a type that is outcome-determinative, and subsequently developed evidence may not be considered in determining whether an error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993); Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).  A manifest change in the outcome of an adjudication means that, absent the alleged clear and unmistakable error, the benefit sought would have been granted at the outset.  King v. Shinseki, 26 Vet. App. 433, 441 (2014).  Failure to consider a fact (e.g., a medical opinion) is clear and unmistakable error if it is found that the evidence of record would have been so unequivocal that the outcome would undoubtedly be different had the RO considered that fact.  Id.  A manifest change is not, for example, whether the RO would have been required to send a medical report back for clarification.  Id.  The standard is not whether it is reasonable to conclude that the outcome would have been different.  Id. at 442.
 
The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Revision of a final Board or regional office decision is an extraordinary event.  King, 26 Vet. App. at 442.
 
In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

The Veteran contends in his June 2009 statement that the RO's failure to perform its duty to obtain his service treatment records prior to issuing the January 1999 rating decision was CUE.  As determined above, the most probative evidence shows that the RO did obtain the Veteran's service treatment records prior to issuing the January 1999 rating decision.  Additionally, even assuming arguendo that the RO had not, this would have been a failure of the duty to assist, which could not have resulted in a finding of CUE.  See Caffrey at 384.

The Veteran further contends in his June 2010 statement that the RO committed CUE in the January 1999 rating decision because his sleep apnea was "incurred and diagnosed while in the military."  In January 2011, the Veteran asserts that the effective date should be June 17, 1998-the date of his first claim for entitlement to service connection for sleep apnea, which the RO denied in the January 1999 rating decision.

The Board finds that the appeal for an earlier effective date for sleep apnea must be denied because the Veteran did not appeal an earlier decision denying this benefit, and there is no basis for overturning the January 1999 rating decision due to CUE.
 
Specifically, in the January 1999 rating decision, the RO determined that:

There is no record of sleep apnea showing a chronic disability subject to service connection.  In order to establish a well-grounded claim, it is necessary to provide evidence which demonstrates the existence of the claimed condition and its possible relationship to service.

At the time of the January 1999 rating decision, the following "well-grounded claim" standard existed:

The Court has defined a well-grounded claim as follows: "A well[-] grounded claim is a plausible claim, one which is meritorious on its own or capable of substantiation.  Such a claim need not be conclusive but only possible to satisfy the initial burden of [section 5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In addition, the Court held in Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (quoting section 5107(a)), that to be well grounded a claim must be accompanied by supportive evidence and that such evidence "must 'justify a belief by a fair and impartial individual' that the claim is plausible."  Where the determinative issue involves either medical etiology or a medical diagnosis, competent medical evidence is required to fulfill the well-grounded-claim requirement of section 5107(a)."  

Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Here, while there was evidence of a diagnosis of sleep apnea during the Veteran's service, including in September 1987, there was no competent etiological opinion linking his sleep apnea during his service from January 1985 to January 1988 to his disorder more than a decade later.  A July 1998 treatment record includes a diagnosis of "poss[ible] OSA," and reports that the Veteran underwent a tonsillectomy; no nexus opinion linking the possible obstructive sleep apnea was offered in that record.  Indeed, the first positive etiological nexus opinion of record was received in January 2010.  Thus, the Board finds that there was not CUE in the January 1999 rating decision.

Because the correct facts were before the adjudicator and any errors, if made, cannot sustain a CUE finding, the Board must deny the appeal for an earlier effective date on the basis of CUE.

Analysis under 38 C.F.R. § 3.156(c)

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1).

Where VA grants service connection based, in part, on a medical nexus opinion that relies on service treatment records that were not associated with the claims file at the time VA first decided the claim, and have not been associated with the claims file when VA assigns an effective date for the award of benefits, the Board is obligated to consider VA's duty to attempt to obtain such records and the potential applicability of 38 C.F.R. § 3.156(c).  See Stowers v. Shinseki, 26 Vet. App. 550 (2014); cf. Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999) (an alleged breach of the duty to assist a claimant does not permit recognition of earlier effective date for benefits).

In this case, the Veteran contends in a June 2009 statement that:

I was denied...service-connected disability [for sleep apnea]...because according to your office, my service treatment records [were] not available and were difficult if not impossible to obtain, yet the DVA Records Management Center in St. Louis...[had] my service treatment records all along and was able to spare me a copy.  It seemed obvious that someone did not perform their duties as VA case worker in obtaining my service treatment records from this records facility by VA.

In June 2010, the Veteran wrote that:

The VA has been denying me this benefit reasoning that my service medical records was not available, yet in the January 1, 1999 decision my service medical record was utilized as evidence in rendering the decision.  I should have been receiving this compensation benefit since 1999 had the VA rater/reviewer then conducted a complete review of my service medical records because all these disabling conditions were incurred and diagnosed while in the military.

With respect to the Veteran's June 2009 contention that the Veteran's relevant service medical records were not before the RO at the time of the January 1999 rating decision, the Board finds that this is in error.  The RO did contact the Veteran in August 1998 to inform him that:

Because of the long period of time that has elapsed since your discharge from military service, your service medical records may be difficult if not impossible to obtain.  Therefore, it will be necessary for you to submit additional evidence to support your claim in the event that we are unable to obtain these records.

The August 1998 letter from the RO uses the "difficult if not impossible to obtain" language that the Veteran referenced in his June 2009 statement.  However, as the quoted paragraph makes clear, the RO did not state definitively that it was unable to obtain his records, but rather that such an outcome was possible.

Moreover, the most probative evidence of record shows that the RO obtained the Veteran's service medical records prior to denying the claim for service connection for sleep apnea in the January 1999 rating decision.  Specifically, the RO expressly listed the Veteran's "Service medical records for the period 1/85 to 1/88," which correspond to his dates of active service, in the "Evidence" section of the January 1999 rating decision.  Moreover, in a VA Form 21-4138, Statement in Support of Claim, which was date-stamped on August 17, 1998 and September 24, 1998, the Veteran's typed statement identifying service medical records dated "1996" and "1997" is circled in pen, corrected to "86" and "87," and accompanied by the handwritten notation, "In with SMR's."  Those handwritten corrections, which appear to have been made by the RO, reinforce the RO's statement in the January 1999 rating decision that it had obtained the Veteran's service medical records-including the September 1987 sleep apnea record that was referenced by the January 2010 VA examiner-prior to issuing the January 1999 rating decision.

Indeed, the Veteran recognized in his June 2010 statement that "my service medical record was utilized as evidence in rendering the [January 1999 rating] decision."  His contention that the January 1999 rater did not properly review the content of those records was discussed in the context of the CUE claim above.

As the most probative evidence of record shows that the Veteran's service medical records were before the RO at the time it issued the January 1999 rating decision, the Board finds that there were no relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  Therefore, reconsideration of the claim is not warranted on that basis.  38 C.F.R. § 3.156(c)(1).

Finally, because the relevant service department records were obtained prior to the January 1999 rating decision, the Board need not reach the question of whether the Veteran provided sufficient information to identify and obtain them pursuant to 38 C.F.R. § 3.156(c)(2), since that regulation did not take effect until October 6, 2006, and is not retroactive.  See Cline v. Shinseki, 26 Vet. App. 18 (2012); Loyd v. Shulkin, -- Fed. Cir. --, 2016-1382 (decided March 29, 2017).

Analysis under38 C.F.R. § 3.400

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The effective date of a service connection claim is not necessarily the date the diagnosis is made or submitted to the VA.  Rather, a medical opinion can diagnose the presence of the condition and identify an earlier onset date based on preexisting symptoms.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).

The Veteran filed his request to reopen his claim of service connection for sleep apnea on June 17, 2009, and he is in receipt of service connection for sleep apnea as of that date.  Although he was diagnosed as having sleep apnea in service and the positive nexus opinion related the Veteran's current sleep apnea to service, because sleep apnea is recognized as a chronic disease by VA, see 38 C.F.R. § 3.309(a), a nexus was required.  Thus, no earlier effective date is warranted under 38 C.F.R. § 3.400(b)(2).


ORDER

An effective date earlier than June 17, 2009, for the award of service connection for sleep apnea is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


